DIXON, Chief Justice
(dissenting).
I respectfully dissent. The record before us discloses that Pilié never agreed to the reduction of plaintiffs contingent fee from one-third of the recovery to approximately twenty-eight per cent. The New York lawyers and Metz stipulated that the fee would be a lump sum of $650,000. Plaintiff’s contract with Metz was never placed at issue and never litigated, although the contract itself is in the record. It was never mentioned in the proceedings in court nor in the order of the judge.
The law does not require the disposition made by the majority opinion. In my opinion, justice requires a different solution.